DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Sub-Species I in Species Group I, Sub-Species II in Species Group II, Sub-Species I in Species Group III, Sub-Species I in Species Group IV, Sub-Species I in Species Group V, and Sub-Species II in Species Group VI, in the reply filed on May 7, 2021, is acknowledged.  As indicated in Applicant’s response, claims 2, 10, 14, and 18-20 are directed to a non-elected invention and species.  Therefore, claims 2, 10, 14, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed in3vention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,820,719 to Strickland in view of USPN 6,008,286 to Groves and WO 00/01528 to Reimer.
Regarding claims 1, 3-6 and 11-13, Strickland teaches a sole assembly comprising an outer sole, a film of heat activatable adhesive, and an upper attached to the adhesive (Strickland, column 1 lines 42-54).  Strickland teaches that film adhesives generally useful in the invention include compounded thermoplastic resins such as polyurethanes and polyolefins, based upon the composition of the sole to which the upper is to be attached and the composition of the upper (Id., column 2 lines 11-16).  Strickland teaches that sole/adhesive/upper combinations suitable for the invention include polypropylene, polyethylene or ethylene vinyl acetate, for the sole, polyurethanes for the adhesives, and leather for the uppers (Id., column 2 lines 22-32).  Since Strickland teaches that the adhesive film is a thermoplastic polyurethane cast from solvent (Id., column 3 lines 13-20), the thermoplastic polyurethane appears to be waterborne.  Additionally, note that Examiner takes Official Notice that polyurethane waterborne adhesives were well-known in the art as being used as adhesives in shoes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of Strickland, wherein the upper comprises a leather and the sole comprises a polypropylene or polyethylene, motivated by the desire of forming a conventional sole assembly based on the totality of the teachings of Strickland.
Strickland does not appear to teach treating a surface as claimed, and applying the claimed chlorinated polyolefin primer between a surface and the polyurethane adhesive.  
Regarding the claimed surface treatment, Reimer teaches methods for preparing footwear having at least two components by chemically modifying particular surfaces using plasma surface modification (Reimer, Abstract).  Reimer teaches that plasma treatment provides excellent wettability of the polymeric surface with various adhesives, such as urethanes (Id., page 2 lines 24-31).  Reimer teaches that functionalities that are added to the component surface by this technique include chlorine, oxygen, carboxyl, hydroxyl, carbonyl, nitrogen and amine functionalities (Id., page 1 line 28 to page 2 line5).  Reimer teaches that particularly suitable substrates include thermoplastic substrates, such as polyolefins (Id., page 3 lines 7-23).  Reimer teaches that any of the surfaces of the components of the shoe can be modified (Id., page 3 line 24 to page 4 line 4).  Reimer teaches that plasma-modified substrates can be bonded using a variety of adhesives, including water-based polyurethane (Id., page 4 lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of Strickland, and treating a surface of the polyolefin sole with plasma, as taught by Reimer, motivated by the desire of forming a conventional sole assembly to predictably improve the wettability of the surface for bonding.
Regarding the claimed chlorinated polyolefin primer, Groves teaches a primer composition comprising a halogenated hydrocarbon polymer (Groves, Abstract), wherein the primer composition improves the adherence of materials such as adhesives to organic polymeric substrates, particularly substrates made of organic high polymers (Id., column 1 lines 5-9).  Groves teaches that the halogenated hydrocarbon polymer may comprise a chlorinated polypropylene (Id., column 2 lines 36-65, Example 1).  Groves teaches applying a primer composition to a surface a first organic polymer substrate, applying an adhesive to the primed surface, and applying a second substrate to form a bond (Id., column 2 line 66 to column 3 line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, and adding the primer composition of Groves including a chlorinated polypropylene between the polypropylene or polyethylene sole and the polyurethane adhesive, motivated by the desire of forming a conventional sole assembly having predictably improved adherence and peel values suitable for footwear components.
Regarding the claimed process limitations, it should be noted that the prior art combination appears to teach the claimed process limitations and the claimed structure.  Additionally, although the prior art appears to teach the claimed waterborne adhesive, the limitation is alternatively interpreted as a product by process limitation.  Therefore, regarding the process limitations, absent a showing to the contrary, it is Examiner’s position that the article of In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicants to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicants should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claims 3 and 12, the prior art combination teaches that the primer composition is applied to an upper and then coated with an adhesive, and that the sole may be treated with an adhesive (Groves, column 7 lines 21-45).  Additionally, it is reasonable for one of ordinary skill to expect that multiple similar adhesives can be applied based on at least the desired thickness of the adhesive layer.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, and including an additional waterborne polyurethane adhesive, as taught by Groves, motivated by the desire of forming a conventional sole assembly having a structure, including an adhesive thickness, known in the art as being predictably suitable for footwear components.

Regarding claim 6, the prior art combination teaches that the second component is leather (Strickland, column 2 lines 22-32).  Although the prior art combination does not appear to specifically teach that the leather is synthetic leather, it is reasonable for one of ordinary skill to expect that the leather may be natural or synthetic, based on cost considerations and the desirability of the leather being natural or synthetic.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, wherein the leather is synthetic leather, motivated by the desire of forming a conventional sole assembly comprising a leather layer which is necessarily either natural or synthetic, based on cost considerations and the desired properties of the resulting product.

Claims 6-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland in view of Groves and Reimer, as applied to claims 1, 3-6 and 11-13 above, and further in view of US Pub. No. 2016/0295971 to Arnese.
Regarding claim 6, as set forth above, the claimed synthetic leather is rendered obvious over the prior art.  Alternatively, Arnese teaches soles for a shoe with a first sole element and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, wherein the leather is synthetic leather, as taught by Arnese, motivated by the desire of forming a conventional sole assembly comprising a leather layer known in the art to be predictably suitable for footwear.
Regarding claims 7-9 and 15-17, the prior art combination teaches that the sole may comprise a polypropylene, polyethylene or ethylene vinyl acetate.  A sole comprising a polypropylene or polyethylene appears to be within the scope of the claimed plate.  The prior art combination does not appear to teach the claimed textile on a first side of the plate, wherein the textile is laminated as claimed and is a non-woven textile.  However, Arnese teaches soles for a shoe with a first sole element and a second sole element comprising a textile material, wherein the second sole element is coupled to the first sole element and arranged to at least partially cover the first sole element (Arnese, Abstract).  Arnese teaches that at least a portion of the second sole element is configured to contact an adjacent surface when the sole is attached to an upper, wherein the portion of the second sole element that contacts the adjacent surface increases the amount of at least one of friction and traction between the sole and the adjacent surface (Id.).  Arnese teaches that the second sole element is a nonwoven fabric (Id., paragraph 0014), and that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, wherein the sole is in the form of a plate attached to a nonwoven textile which is adjacent to the ground by gluing or welding, as taught by Arnese, motivated by the desire of forming a conventional sole assembly comprising a structure known in the art to predictably increase certain functions such as stability, stiffness and the amount of friction and traction, which is known to be beneficial for shoes where such properties are desired, including soccer shoes.

Conclusion
The following prior art is made of record and not relied upon, but is considered pertinent to Applicant’s disclosure.  The Polymer Properties Database is cited to show known waterborne adhesives and properties.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786